Citation Nr: 0430472	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  00-12 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for pleurisy.

2.  Entitlement to service connection for diffuse 
interstitial pulmonary fibrosis.

3.  Entitlement to service connection for a solitary 
pulmonary nodule.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an increased (compensable) rating for 
residuals of a right pneumothorax, to include a thoracostomy 
scar.  



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to June 
1989.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2002, at which time further 
development was ordered to be undertaken by the Board's now 
defunct evidence development unit.  

Prior to the initiation of such development, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, requested that the veteran's claims folder be 
returned to the RO so that additional work could be 
accomplished in connection with a separate matter pending 
before the United States Court of Appeals for Veterans Claim 
(Court).  Notation is made that by its decision of November 
2002, separate and apart from the evidence development 
memorandum of November 2002, the Board found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of a right 
rib fracture and it appears that it was an appeal of that 
decision to the Court that prompted the RO's request for 
return of the file.  

Subsequently filed documents denote the veteran's allegations 
with respect to his claims of entitlement to service 
connection for histocytosis, residuals of a cerebral vascular 
accident, a neuromuscular disease, regional myofascial pain, 
migraine headaches, fibromyalgia, cerebral vascular accident, 
and Wegner's granulomatosis, as well as an increased 
(compensable) rating for intermittent right chest wall pain.  
These issues have not been developed for the Board's review 
at this time and are referred to the RO for initial 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

As indicated above, in November 2002 the Board ordered 
further development in this case without remanding the matter 
to the RO.  That development was sought, pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  Notably, however, on May 1, 
2003, 38 C.F.R. § 19.9(a)(2) was invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

None of the requested development appears to have been 
accomplished prior to the return of the veteran's claims 
folder to the RO, or since.  Therefore, the development as 
requested by the Board in November 2002 must now be 
accomplished by the RO, and this necessitates a remand to the 
RO.

In addition, recent correspondence indicates that the veteran 
may be seeking to be represented in this matter by private 
counsel.  However, a current power of attorney is not shown 
to have been executed to date by the veteran in favor of any 
individual or organization.  Also, additional evidence has 
been added to the record since entry of the Board's 
memorandum in November 2002, albeit without a waiver of 
initial RO review of that evidence.  Further actions by the 
RO as to these matters is required on remand.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate each of 
his claims of entitlement to direct 
and/or secondary service connection for 
pleurisy; diffuse interstitial pulmonary 
fibrosis' a solitary pulmonary nodule; 
and hypertension; as well as his claim of 
entitlement to an increased rating for 
residuals of a pneumothorax, to include a 
thoracostomy scar.  The veteran must be 
notified what specific portion of any 
needed evidence VA will secure, and what 
specific portion of any needed evidence 
he himself must submit.  The RO should 
also advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  The RO 
should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO must inform the veteran in 
writing as to his right of representation 
by the service organization, attorney, or 
agent of his choice and of the need to 
execute a power of attorney specifically 
designating his chosen representative.  
Once complete, the power of attorney 
designation must be returned to the RO.  

3.  The RO must contact the veteran in 
writing and request that he furnish the 
names and addresses of those VA and non-
VA medical professionals and/or 
institutions which have examined or 
treated him for a pleurisy, diffuse 
interstitial pulmonary fibrosis, a 
solitary pulmonary nodule, and 
hypertension; and for residuals of a 
pneumothorax to include a thoracostomy 
scar since February 2001.  In addition, 
the approximate dates of any such 
examination or treatment  must also be 
listed by the veteran.  

Upon receipt of such information, the RO 
must attempt to secure those medical 
records not already on file which were 
compiled by those individuals or 
institutions referenced by the veteran.  

Regardless whether the veteran responds 
to the aforementioned request for 
information as to his medical providers, 
the RO must obtain any and all pertinent 
records of VA medical treatment compiled 
at any VA facility.  Once obtained, those 
records must be made a part of the 
veteran's file.  

4.  Thereafter, the RO must arrange for 
the veteran to be afforded VA pulmonary 
and cardiology examinations in order to 
ascertain the nature and etiology of his 
claimed pleurisy, diffuse interstitial 
pulmonary fibrosis, a solitary pulmonary 
nodule, and hypertension; and the nature 
and severity of his service-connected 
residuals of a pneumothorax, including a 
thoracostomy scar.  The claims folders in 
their entirety must be made available to 
each and every examiner for review.  Each 
examination must address in detail the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present, including but not 
limited to complete pulmonary function 
studies.  Forced expiratory volume in one 
second, the ratio of forced expiratory 
volume in one second to forced vital 
capacity, diffusion capacity of carbon 
monoxide by the single breath method, and 
the maximum oxygen consumption level must 
all be reported.  Such tests must report 
the post-drug or inhalation therapy 
results, if applicable.  All applicable 
diagnoses must be fully set forth.  

Concerning the scar from the prior 
thoracostomy, the presence or absence of 
underlying soft tissue damage, resulting 
limited motion, instability (frequent 
loss of skin covering the scar), poor 
nourishment, repeated ulceration, 
tenderness, and pain on objective 
demonstration must be noted.  As well, 
the size of the scar in square inches 
must be identified.  

Each examiner must offer a professional 
opinion, with supporting rationale, as to 
the following:

(a)  Is it at least as likely 
as not that any current 
disability resulting in 
pleurisy, diffuse interstitial 
pulmonary fibrosis, a solitary 
pulmonary nodule, and/or 
hypertension had its onset in 
service or is otherwise related 
to his period of military 
service from November 1987 to 
June 1989 or any event thereof?  

(b)  Is it at least as likely 
as not that any diagnosed 
pleurisy, diffuse interstitial 
pulmonary fibrosis, solitary 
pulmonary nodule, and/or 
hypertension is due to or 
aggravated by his service-
connected residuals of a 
pneumothorax, to include a 
thoracostomy scar, or is 
otherwise related to service?  

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

5.  Following the completion of the 
foregoing actions, the RO must review the 
examination reports.  If any report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report to the examiner for any and all 
needed action.  
6.  Lastly, the RO must readjudicate the 
merits of the veteran's claims of 
entitlement to direct and secondary 
service connection for pleurisy, diffuse 
interstitial pulmonary fibrosis, a 
solitary pulmonary nodule, and 
hypertension; as well as the claim of 
entitlement to a compensable rating for 
residuals of a pneumothorax, including a 
thoracostomy scar.  Such readjudication 
must be based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), its 
implementing regulations, and the 
opinions of those Federal courts 
interpreting such body of law.  
Consideration of the claims for secondary 
service connection must also include the 
holding of the Court in Allen v. Brown, 7 
Vet. App. 439 (1995).  The claim of 
entitlement to an increased rating must 
entail consideration of those applicable 
rating criteria for the lung and skin, 
including those which may changed during 
the pendency of this appeal.  
If any benefit sought on appeal remains 
denied, the veteran and any designated 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  



	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




